UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1755



WAYNARD WORSHAM,

                                              Plaintiff - Appellant,

          versus


JO ANN BROWN; MARK A. EDWARDS; ROBERT HALL;
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION; MARK
L. EARLEY, Attorney General; HENRICO COUNTY
SCHOOL BOARD,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-00-768)


Submitted:   October 18, 2001             Decided:   October 25, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Waynard Worsham, Appellant Pro Se. Mark Butler Bierbower, HUNTON
& WILLIAMS, Washington, D.C.; Phyllis Audrey Errico, Assistant
County Attorney, Joseph Thomas Tokarz, II, COUNTY ATTORNEY’S
OFFICE, Richmond, Virginia; Mary Hannah Lauck, OFFICE OF THE UNITED
STATES ATTORNEY, Richmond, Virginia; Jennifer Susan Goldstein,
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Washington, D.C.; Mark E.
Nagle, David J. Ball, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Washington, D.C.; Guy Winston Horsley, Jr., Assistant Attorney
General, Judith Williams Jagdmann, OFFICE OF THE ATTORNEY GENERAL
OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Waynard   Worsham    appeals     from    the   district   court’s    order

adopting the report and recommendation of the magistrate judge and

granting   summary    judgment   in   favor    of   the   defendants     in   the

employment discrimination action. See 29 U.S.C.A. §§ 621-634 (West

2001); 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp. 2001).

We have reviewed the record and the district court’s opinion

adopting the recommendation of the magistrate judge and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.      Worsham v. Brown, No. CA-00-768 (E.D. Va. May 3,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                       AFFIRMED



                                      2